                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


DR. ROBERT ANDERSON,

                      Plaintiff,

               v.                                           Case No. 19-C-521

CITY OF ALGOMA, et al.,

                      Defendants.


                                    DECISION AND ORDER


       Plaintiff Robert Anderson, M.D., brought this 42 U.S.C. § 1983 action against Defendants

City of Algoma, the Algoma Medical Center and Long-Term Care Unit (ALTCU), Jean Marsh,

and Janelle Kettering, alleging that they violated his right to due process by making false

statements suggesting that he abused his ALTCU patients. He also asserts claims for intentional

interference with professional relationships, conspiracy, and defamation under Wisconsin law.

The court has jurisdiction over Plaintiff’s § 1983 claim under 28 U.S.C. § 1331 and supplemental

jurisdiction over the state law claims pursuant to 28 U.S.C. § 1367. This case is before the court

on Defendants’ motion for summary judgment. For the following reasons, Defendants’ motion

will be granted with respect to the federal claim, Plaintiff’s state law claims will be dismissed

without prejudice, and the case will be dismissed.

                                       BACKGROUND

       The City of Algoma is a municipality and governmental entity located in Kewaunee

County, Wisconsin. Defs.’ Proposed Findings of Fact (DPFOF) ¶ 1, Dkt. No. 37. The City owns

and operates the ALTCU, a skilled nursing and community-based residential facility. Id. ¶ 3.




         Case 1:19-cv-00521-WCG Filed 07/07/20 Page 1 of 8 Document 46
Algoma’s City Council established a board to oversee ALTCU operations. Id. ¶ 4. The ALTCU

Administrator, Jean Marsh, oversaw the day-to-day operations of the ALTCU, and the director of

nursing, Janelle Kettering, developed and maintained standard nursing practices and policies for

the facility. Id. ¶¶ 7–8. Marsh appeared at ALTCU Board and City Council meetings to give

updates regarding the status of the facility. Id. ¶ 40.

       The City does not employ medical doctors at the ALTCU and entered into a service

agreement with Bellin Health Systems to fill these roles. Id. ¶ 16. From April 2003 until October

2014, the City contracted with Plaintiff, who was employed by Bellin, to act as the ALTCU’s

medical director. Id. ¶ 17. In 2014, the City bid out the medical director position. Bellin submitted

a bid and was selected by the City to provide a medical director, resulting in Plaintiff serving a

two-year term as the ALTCU’s medical director. Id. ¶ 18. In 2016, the City solicited bids for the

medical director position, and Door County Medical Center was chosen to provide the medical

director. Id. ¶ 19. Plaintiff nevertheless continued to provide treatment to patients at the ALTCU.

       In November 2016, the Centers for Medicare and Medicaid Services issued the “Mega

Rule,” which made major changes to the best practices for resident care at facilities that participate

in the Medicare and Medicaid programs. Id. ¶ 22. The Mega Rule requires facilities like the

ALTCU to develop an Infection Prevention and Control Program (IPCP) to target infections and

unnecessary hospital readmissions. Id. ¶¶ 23–24. State surveyors performed audits of the ALTCU

on behalf of the Wisconsin Department of Health Services on September 28, 2017. Id. ¶ 29. The

surveyors notified Marsh that many of the ALTCU’s policies and procedures were not up to date

and were not in compliance with the Mega Rule requirements. Id. ¶ 30. They noted that the

frequent prescription of antibiotics demonstrated that the ALTCU had an unreasonable infection

rate and that they would recommend federal penalties. Id. ¶¶ 31–32. Marsh and Kettering



                                                  2

         Case 1:19-cv-00521-WCG Filed 07/07/20 Page 2 of 8 Document 46
reviewed the medical records of patients identified by the audit, and Marsh explained to the survey

team that many of these patients were not ultimately found to have infections but were prescribed

antibiotics in anticipation of a respiratory pneumonia diagnosis. Id. ¶ 33. State surveyors

performed a series of revisits to the facility and ultimately found that the changes ALTCU

implemented brought the facility into substantial compliance with the Mega Rule requirements.

Id. ¶ 35.

        To become compliant with the Mega Rule, the ALTCU implemented the “McGeer

Criteria,” which sets forth the specific criteria that must be present before an antibiotic is

prescribed. Id. ¶ 36. Kettering discussed the McGeer Criteria with the doctors who were treating

ALTCU residents at the time, including Plaintiff and Dr. Terry Reisner, and offered them training

regarding the new policies. Id. ¶ 38. Defendants contend that, while Dr. Reisner appeared

receptive to the new policies and procedures, Plaintiff was less willing to collaborate with the

infection prevention specialist under the new policies. Id. ¶¶ 45–46. Marsh received complaints

relating to Plaintiff not following the new policies and procedures. She emailed the medical

director, Dr. Reisner, on January 12, 2018, to notify him of the complaints and asked if he would

meet with Plaintiff. Id. ¶ 47. Dr. Reisner spoke with Plaintiff after the audit about the new policies

and procedures, and he emailed Marsh on January 12, 2018, about the meeting. Id. ¶ 48. After

the meeting, Kettering contends that she noticed no change in Plaintiff’s reluctance to follow the

new policies. DPFOF ¶ 49. Plaintiff asserts that Kettering is not aware of any instance in which

he prescribed an antibiotic and failed to provide a reason for it. Pl.’s Resp. to DPFOF ¶ 49, Dkt.

No. 40. Marsh discussed Plaintiff’s conduct with the ALTCU board in May 2018 during a closed

session. Pl.’s Proposed Findings of Fact (PPFOF) ¶ 8, Dkt. No. 39.




                                                  3

            Case 1:19-cv-00521-WCG Filed 07/07/20 Page 3 of 8 Document 46
       Bellin organized a meeting with Marsh and Kettering to discuss the ALTCU’s concerns

about Plaintiff. DPFOF ¶ 58. Marsh never discussed any of her concerns with Plaintiff directly.

PPFOF ¶ 54. Instead, she compiled a list of issues and concerns that she had received regarding

Plaintiff and provided Bellin with a copy of the list at the June 19, 2018 meeting. DPFOF ¶ 59.

Bellin initiated a peer review in response to the ALTCU’s concerns discussed at the meeting.

During this time, Bellin directed Dr. Donald Hartig to treat Plaintiff’s patients residing at the

ALTCU. Id. ¶ 60. Dr. Hartig reported to Bellin doctors that he did not find any problems with

Plaintiff’s care of his patients. Id. ¶ 62. Marsh expected that Dr. Hartig would find nothing wrong

with Plaintiff’s conduct, and after the June 2018 meeting, Kettering did not have further concerns

about Plaintiff’s treatment of his patients. PPFOF ¶¶ 41, 50.

       Plaintiff believed there was a movement to remove him from treating patients at ALTCU.

Id. ¶¶ 66–67. He asserts that Marsh and Kettering made numerous false statements to the ALTCU

Board and Bellin, including that he refused to follow the antibiotic stewardship protocol; he was

responsible for the survey deficiency regarding antibiotic protocol; he badmouthed the facility; his

reduction of diuretics for residents contributed to a survey deficiency; he misdiagnosed and

improperly treated patients; he ordered unnecessary tests for residents; and he did not and would

not provide timely and compassionate response to on-call needs. On January 10, 2019, Marsh sent

the Vice President of Primary Care for Bellin, Amy Dettman, an email expressing concern that

Plaintiff would be on call and requesting assurance that the residents would receive a “timely and

compassionate response to on-call needs.” Id. ¶ 81. Dettman concluded from the email that Marsh

did not want to have Plaintiff on call again and observed that the relationship between the ALTCU

and Plaintiff was broken and irreparable. Id. ¶ 84. On March 4, 2019, Dettman advised Marsh

that Plaintiff would no longer be “on call” for the facility. DPFOF ¶¶ 73, 85. Bellin and Plaintiff



                                                 4

         Case 1:19-cv-00521-WCG Filed 07/07/20 Page 4 of 8 Document 46
ultimately agreed that it would not be in his best interests to return to the ALTCU and treat patients

there. PPFOF ¶ 68.

                                      LEGAL STANDARD

       Summary judgment is appropriate when the movant shows that there is no genuine issue

of material fact and the movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a).

In deciding a motion for summary judgment, the court must view the evidence and make all

reasonable inferences that favor them in the light most favorable to the nonmoving party. Johnson

v. Advocate Health & Hosps. Corp., 892 F.3d 887, 893 (7th Cir. 2018) (citing Parker v. Four

Seasons Hotels, Ltd., 845 F.3d 807, 812 (7th Cir. 2017)). The party opposing the motion for

summary judgment must “submit evidentiary materials that set forth specific facts showing that

there is a genuine issue for trial.” Siegel v. Shell Oil Co., 612 F.3d 932, 937 (7th Cir. 2010)

(citations omitted). “The nonmoving party must do more than simply show that there is some

metaphysical doubt as to the material facts.” Id. Summary judgment is properly entered against

a party “who fails to make a showing to establish the existence of an element essential to the party’s

case, and on which that party will bear the burden of proof at trial.” Austin v. Walgreen Co., 885

F.3d 1085, 1087–88 (7th Cir. 2018) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986)).

                                            ANALYSIS

   A. Due Process Claim

       Plaintiff asserts that Defendants deprived him of liberty without due process of law. The

Fourteenth Amendment prohibits a state from depriving a person of “life, liberty, or property

without due process of law.” U.S. Const. amend. XIV § 1. “The fundamental requirement of due

process is the opportunity to be heard at a meaningful time and in a meaningful manner.” Mathews

v. Eldridge, 424 U.S. 319, 333 (1976) (internal quotation marks and citations omitted). To prevail



                                                  5

         Case 1:19-cv-00521-WCG Filed 07/07/20 Page 5 of 8 Document 46
on a procedural due process claim under the Fourteenth Amendment, a plaintiff must show that

the government “‘deprived him of a constitutionally protected liberty or property interest without

due process of law.’” Hinkle v. White, 793 F.3d 764, 767 (7th Cir. 2015) (quoting Dupuy v.

Samuels, 397 F.3d 493, 503 (7th Cir. 2005)).

       Plaintiff claims he was deprived of liberty interests in his good name and reputation and in

his ability to treat his patients because Defendants defamed him by concocting a long list of false

claims that he was abusing his patients. It is well established that a plaintiff cannot bring a due

process claim based on reputational harm alone stemming from defamatory statements. See Roake

v. Forest Preserve District of Cook Cty., 849 F.3d 342, 347 (7th Cir. 2017) (“Mere injury to

reputation, even if it seriously impairs one’s future employment prospects, is not a constitutionally

protected liberty or property interest under the due process clause.” (citations omitted)); see also

Paul v. Davis, 424 U.S. 693, 711–12 (1976) (holding that “interest in reputation alone” is not

cognizable under the Due Process Clause). Instead, to assert a due process claim based on

reputational harm, a plaintiff must show “stigma plus,” that is, “the alteration of legal status such

as governmental deprivation of a right previously held, which, combined with the injury resulting

from the defamation, justif[ies] the invocation of procedural safeguards.” Hinkle, 793 F.3d at 768;

see also Roake, 849 F.3d at 347 (“[A] plaintiff must show that the government distinctly altered

his legal status in addition to tarnishing his good name.” (citation omitted)). Courts have found

that the government can distinctly alter a plaintiff’s legal status through “discharge, failure to

rehire, failure to grant tenure, or similar adverse employment action.” Bryant v. Gardner, 545 F.

Supp. 2d 791, 798 (N.D. Ill. 2008) (citing Paul, 424 U.S. at 708–10; Brown v. City of Michigan

City, Indiana, 462 F.3d 720, 730 (7th Cir. 2006)).




                                                 6

         Case 1:19-cv-00521-WCG Filed 07/07/20 Page 6 of 8 Document 46
       Although Plaintiff maintains he has suffered an injury to his reputation, he has not shown

that Defendants did anything to change or alter his legal status. After Plaintiff decided it would

not be in his best interest to treat patients at the ALTCU, he remained a Bellin employee. Plaintiff

does not dispute that he was not terminated from his position with Bellin and was not precluded

from working as a physician. To the extent Plaintiff asserts a liberty interest in treating his patients

at the ALTCU, no such interest exists. The Seventh Circuit has recognized that “[t]he concept of

liberty protected by the due process clause has long included occupational liberty—‘the liberty to

follow a trade, profession, or other calling.’” Wroblewski v. City of Washburn, 965 F.2d 452, 455

(7th Cir. 1992) (quoting Lawson v. Sheriff of Tippecanoe Cty., 725 F.2d 1136, 1138 (7th Cir.

1984)). But “it is the liberty to pursue a calling or occupation, and not the right to a specific job,

that is secured by the Fourteenth Amendment.’” Hinkle, 793 F.3d at 767 (quoting Wroblewski,

965 F.2d at 455). Though Plaintiff has an occupational liberty in pursuing a calling as a medical

doctor, he does not have a liberty interest in specifically treating Bellin patients residing at the

ALTCU. Plaintiff has not established that Defendants distinctly altered his legal status and thus

has not established that Defendants deprived him of liberty without due process of law.

Accordingly, Defendants’ motion for summary judgment will be granted on this claim.

   B. State Law Claims

       Plaintiff has also alleged state law claims against Defendants. Generally, when federal

claims drop out of a case, federal courts decline to exercise supplemental jurisdiction over state

law claims. 28 U.S.C. § 1367(c)(3); see Carlsbad Tech. Inc. v. HIF Bio, Inc., 556 U.S. 635, 639

(2009) (“A district court’s decision whether to exercise [supplemental] jurisdiction after

dismissing every claim over which it had original jurisdiction is purely discretionary.”). The

Seventh Circuit has described a “sensible presumption that if the federal claims drop out before



                                                   7

         Case 1:19-cv-00521-WCG Filed 07/07/20 Page 7 of 8 Document 46
trial, the district court should relinquish jurisdiction over the state-law claims.” Williams Elecs.

Games, Inc. v. Garrity, 479 F.3d 904, 907 (7th Cir. 2007). The court follows this presumption and

declines to exercise supplemental jurisdiction over Plaintiff’s state law claims. Accordingly,

Plaintiff’s state law claims will be dismissed without prejudice so that they may be pursued in a

state forum.

                                         CONCLUSION

       For the reasons set forth above, Defendants’ motion for summary judgment (Dkt. No. 28)

will be GRANTED as to the federal claim and that claim is dismissed. Plaintiff’s state law claims

are dismissed without prejudice. The Clerk is directed to enter judgment accordingly.

       SO ORDERED at Green Bay, Wisconsin this 7th day of July, 2020.

                                                     s/ William C. Griesbach
                                                     William C. Griesbach
                                                     United States District Judge




                                                 8

         Case 1:19-cv-00521-WCG Filed 07/07/20 Page 8 of 8 Document 46
